I dissent. Applying the ordinary rule to this policy framed by defendant, that ambiguities or uncertainties therein must be construed most favorably to the insured, it should be held that the *Page 551 
payment and acceptance of the premium on December 4 reinstated the insured fully to all rights, including the right to accumulations, except as clearly provided by the provision first quoted in the opinion (and the funeral benefits hereafter referred to). That exception was authorized by statute, G.S. 1923, § 3417(3). In the provision of the policy referred to there is no forfeiture clause of the right to share in accumulations. The policy also contains benefits termed "Increased Indemnities and Funeral Benefits," conditioned upon the payment of premium without lapse or delinquency, but it is to be noted that as to such benefits the policy provides: "The acceptance of any past due or delinquent premium payment shall not operate as a waiver of this provision." No such clause is contained with reference to the provision upon which this action is founded. It seems to me the company in framing this policy has injected uncertainty as to the effect of the acceptance of the premium after the due date upon the right to accumulations.
But more than that. It should be held that by its course of business the company has construed an acceptance of a premium before the fifth of the month as in time. The card record introduced in evidence (but neither printed nor returned to this court) shows, so far as we infer from the testimony, no default or delay in the payment of the premiums on this policy. The notice sent the insured did not suggest that delay in the payment of the premium would forfeit rights in the accumulations, but did state what the effect would be in respect to "disability originating during a period of delinquency." The company kept no record of the date upon which the premium was paid to the local agent, and so far as we know required him to keep none. And it was the established practice to have the local agent delay sending in to the company the premiums collected until the fifth of the month: It would seem that this is a practical construction as to what is considered delinquency by the company, or as to the effect of the payment and acceptance of a premium after the due date upon the rights of an insured to accumulations. *Page 552